Case: 13-14937    Date Filed: 05/23/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14937
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:13-cr-00064-JES-DNF-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ATILANO SALDANA SALDANA,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 23, 2014)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Adeel Bashir, appointed counsel for Atilano Saldana in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel=s
              Case: 13-14937     Date Filed: 05/23/2014   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Saldana=s conviction and sentence are

AFFIRMED.




                                         2